Case 19-31485-sgj11 Doc 61 Filed 01/15/21         Entered 01/15/21 15:46:02       Page 1 of 4



Vickie L. Driver
State Bar No. 24026886
Christina W. Stephenson
State Bar No. 24049535
Seth A. Sloan
State Bar No. 24098437
CROWE & DUNLEVY, P.C.
2525 McKinnon St., Suite 425
Dallas, TX 75201
Telephone: 214.420.2163
Facsimile: 214.736.1762
Email: vickie.driver@crowedunlevy.com
Email:christina.stephenson@crowedunlevy.com
Email: seth.sloan@crowedunlevy.com



COUNSEL FOR THE DEBTOR

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

In re:                                            §   Chapter 11
                                                  §
WEST HOUSTON MEMORY CARE, LLC,1                   §   Case No. 19-31485-sgj-11
                                                  §
                               Debtor.            §


                                     NOTICE OF BAR DATE

           PLEASE TAKE NOTICE that February 16, 2021 at 5:00 p.m. (Prevailing Central

Time) has been established as the deadline for each person or entity that asserts a request for

payment of administrative claims arising between the Petition Date and December 31, 2020 (the

“Administrative Claims Deadline”), including (i) claims for professional fees and expenses in

these proceedings and (ii) claims asserting administrative priority and arising in the ordinary

course of business after the Petition Date (the “Administrative Claims”), to file a request for

payment of such Administrative Claims (the “Administrative Claims Bar Date”).




1
    Last four EIN 2760.



NOTICE OF BAR DATE – PAGE 1
Case 19-31485-sgj11 Doc 61 Filed 01/15/21             Entered 01/15/21 15:46:02         Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that with respect to preparing and filing a

request for payment of Administrative Claims, each claim shall conform to the following:

                   a. Proofs of Claim must substantially conform to Official Form 410;

                   b. Requests for payment of Administrative Claims must (i) be written in the
                      English language; (ii) be denominated in lawful currency of the United
                      States as of the Petition Date (using the exchange rate, if applicable, as of
                      the Petition Date); (iii) specify by name and case number the Debtor
                      against which the claim is filed; (iv) set forth with specificity the legal and
                      factual basis for the alleged claim; (v) include supporting documentation
                      for the claim or an explanation as to why such documentation is not
                      available; and (vi) be signed by the claimant or, if the claimant is not an
                      individual, by an authorized agent of the claimant under penalty of
                      perjury;

                   c. Proofs of Claim and requests for payment of Administrative Claims must
                      be filed by filing the original Proof of Claim form with this Court via the
                      Court’s ECF system.

                   d. A Proof of Claim or request for payment of an Administrative Claim shall
                      be deemed timely filed only if it is docketed before the Bar Date;

       PLEASE TAKE FURTHER NOTICE that any holder of a claim against the Debtor

that is required to file a Proof of Claim on account of an Administrative Claim on account of a

postpetition claim but fails to do so on or before the Bar Date (i) shall not be treated as a creditor

with respect to such claim or Administrative Claim for the purposes of voting on any applicable

chapter 11 plan and distribution in this chapter 11 case on account of such claim or

Administrative Claim, if any; and (ii) forever shall be barred, estopped, and enjoined from

asserting such claim against the Debtor and its property or filing a Proof of Claim or an

Administrative Claim with respect thereto, and the Debtor and its chapter 11 estate, successors,

and property shall be forever discharged from any and all indebtedness or liability with respect to

or arising from such claim or Administrative Claim.




NOTICE OF BAR DATE – PAGE 2
Case 19-31485-sgj11 Doc 61 Filed 01/15/21          Entered 01/15/21 15:46:02     Page 3 of 4




          PLEASE TAKE FURTHER NOTICE that parties can find further information with

respect     to   Debtor’s   chapter   11   case   by   going   to   the   following   website:

https://www.donlinrecano.com/Clients/lasalle/Index.


Dated: January 15, 2021

                                            CROWE & DUNLEVY, P.C.


                                            By: /s/ Vickie L. Driver
                                            Vickie L. Driver
                                            State Bar No. 24026886
                                            Christina W. Stephenson
                                            State Bar No. 24049535
                                            Seth A. Sloan
                                            State Bar No. 24098437
                                            2525 McKinnon Street, Suite 425
                                            Dallas, TX 75201
                                            Telephone: 214.420.2163
                                            Facsimile: 214.736.1762
                                            Email: vickie.driver@crowedunlevy.com
                                            Email: christina.stephenson@crowedunlevy.com
                                            Email: seth.sloan@crowedunlevy.com

                                            COUNSEL FOR THE DEBTOR




NOTICE OF BAR DATE – PAGE 3
Case 19-31485-sgj11 Doc 61 Filed 01/15/21          Entered 01/15/21 15:46:02        Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby caused a true and correct copy of the foregoing pleading to be served upon the
parties listed on the attached Limited Service List and the post-petition employees and residents
list (not attached to avoid violating HIPPA and confidentiality) for West Houston Memory Care,
LLC, via e-mail, U.S. Mail, and/or electronic transmission via the Court’s ECF noticing system
on this 15th day of January, 2021.


                                                    /s/ Vickie L. Driver
                                                    Vickie L. Driver




NOTICE OF BAR DATE – PAGE 4
